        Case 1:13-cv-07789-LGS Document 1471 Filed 06/11/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE FOREIGN EXCHANGE BENCHMARK
RATES ANTITRUST LITIGATION
                                                     No. 1:13-cv-07789-LGS




                 XXXXXXXXXXXX ORDER GRANTING RENEWED MOTION
                 [PROPOSED]
                      FOR ISSUANCE OF LETTERS ROGATORY

       The Court, having reviewed Plaintiffs’ Renewed Motion for Issuance of Letters Rogatory

as well as the papers in support and opposition, HEREBY ORDERS THAT:

       1.      The Motion is GRANTED.

       2.      The Letters Rogatory attached as Exhibit A to the Declaration of Christopher M.

Burke, dated June 4, 2020 are hereby issued as the Court’s “Letters Rogatory” and are fully

incorporated herein.

       3.      The signed Order and Letters Rogatory will be given to Scott+Scott Attorneys at

Law LLP, Interim Co-Lead Counsel for Plaintiffs, who will cause both documents to be filed with

the appropriate tribunal in Ireland.

       4.      The Stipulation and Order of Confidentiality (ECF No. 555) in this action shall

apply to the deposition, including the transcript and video.

       5.      This Order, the deposition of Mr. Niall O’Riordan, or the terms of the Letters

Rogatory (which are incorporated into this Order) shall not be construed or operate as a waiver of

any argument, position, objection, allegation, or claim or defense of any party in the above-

captioned action, or of the attorney-client privilege, the work product doctrine, or any other
        Case 1:13-cv-07789-LGS Document 1471 Filed 06/11/20 Page 2 of 2



privileges, rights, protections, or prohibitions that may apply to that evidence under the laws of the

Republic of Ireland, the United States, or the State of New York.

       6.      The parties will be subject to all safety guidance issued by this Court and the courts

of the Republic of Ireland with regard to the COVID-19 pandemic in order to ensure that the

deposition will proceed in a safe manner for the deponent, counsel, and other personnel.

       IT IS SO ORDERED.

Dated: June 11, 2020
       ________________
       New York, New York




                                                  2
